Blatchford, J.
Although the Secret was in a foreign port, and although Murray, Ferris & Go., when ordering the coal, stated to Bussell & Hicks that it was for the Secret, yet the circumstances were such that the libelant’s agents, Bussell & Hicks, were put on inquiry, from which they could easily have learned this, notwithstanding the above facts. Murray, Ferris & Co. were the charterers of the vessel, and had no power to bind the claimant or the vessel to pay for coal bought for her. If they had used due diligence they would have ascertained such want of power. The Lulu, 10 Wall. 192; The Patapsco, 13 Wall. 329.
Moreover, I concur with the district judge in the view he took of the case, in the opinion delivered by him.